internal_revenue_service number release date index number --------------------- ----------------------------------------------------- ----------------------- ------------------------- in re --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-126671-05 date february --------------------------------------------- -------------------------------------------- -------------------------------- ----------------- ----------------------- ------------------------ ------- ------- ------- ------- ------- ------- ----------- ----------- --------- --------- ----------- ----------- ----------- ----- legend husband wife trust accountant date date year year year year year year a b c d e f g h dear ----- ------------ this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayers’ generation-skipping_transfer gst_exemption to transfers to a_trust plr-126671-05 the facts and representations submitted are summarized as follows on date in year husband established trust an irrevocable_trust to benefit husband’s children and grandchildren in year husband transferred dollar_figurea to trust during year husband and wife transferred dollar_figureb to trust during year husband and wife transferred dollar_figurec to trust in year husband transferred dollar_figured to trust during year husband and wife transferred dollar_figuree to trust in year wife transferred dollar_figuref to trust husband and wife hired accountant to prepare the form sec_709 united_states gift and generation-skipping_transfer_tax returns for year sec_1 - husband and wife consented to treat the gifts made in year sec_1 - as being made one-half by each pursuant to sec_2513 the gift_tax returns failed to report that a transfer was made to trust in year and incorrectly reported the amounts of the transfers made to trust in year sec_2 and furthermore relying on accountant’s advice husband and wife each allocated dollar_figureg of available gst_exemption to the year transfer and dollar_figureh of available gst_exemption to the year transfer mistakenly believing that the allocation would result in the trust having a zero inclusion_ratio for gst purposes however the amounts allocated were insufficient the executor of husband’s estate and wife will file supplemental form sec_709 to accurately report the amounts transferred to trust in years husband and wife did not file gift_tax returns for year sec_4 - it is represented that husband and wife after exercising reasonable diligence and taking into account their experience and the complexity of the issue were unaware of the necessity for filing gift_tax returns to allocate their gst_exemption to the transfers to trust in those years it is represented that husband and wife intended to allocate gst_exemption to the transfers to trust in years that no gifts were made to trust other than during year sec_1 - husband died on date the executor of husband’s estate and wife represent you have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate taxpayers’ available gst_exemption to the transfers made to the trust in years based on the value of the transferred assets as of the date of the original transfers sec_2513 provides that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states spouse only if both spouses have signified under the regulations provided for in sec_2513 provides that the gift is treated as made one-half by each sec_2513 provides that the consent under sec_2513 may be plr-126671-05 subsection b their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other signified at any time after the close of the calendar_year in which the gift was made however the consent may not be signified after the 15th of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filled by either spouse sec_2611 includes a taxable_distribution taxable_termination and a direct_skip made after date sec_2601 imposes a tax on every generation-skipping_transfer which under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 under sec_2631 as in effect for the years at issue for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that a timely allocation of gst_exemption by an executor with respect to a lifetime_transfer of property that is not included in the transferor’s gross_estate is made on a form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return plr-126671-05 filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied pursuant to sec_2513 the executor of husband’s estate and wife may consent to split the gifts in years if plr-126671-05 so husband and wife will be treated as the transferors for gst purposes of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the executor of husband’s estate and wife are granted an extension of time of days from the date of this letter to allocate their available gst_exemption to their respective transfers to trust in years the allocations of gst_exemption for years should be made on the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this supplemental form sec_709 and for years on form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the forms a copy is enclosed for this purpose letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures _________________________ heather c maloy associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 copy for sec_6110 purposes copy of this letter sincerely
